DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final office action. 
Claims 1-18 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-9 recites a computer-implemented method (i.e. a process such as an act or series of steps) and claims 10-18 recites a system (i.e. a composition of matter) and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 and 10 recites: A job seeker, the adaptability job vacancies: (storing) a plurality of corpora and job vacancies, wherein the corpora are related to one of a plurality of job categories, the job vacancies comprises a plurality of job vacancies, each of the job vacancies is related to one of the job categories, each of the job vacancies corresponds to a preset question set, and each of the preset question sets is generated, and being configured to perform the following operations: receiving a resume from the user; determining a target corpus based on the resume, wherein the target corpus is one of the corpora, and the target corpus is related to a target job category; analyzing the resume based on the target corpus to generate a plurality of first keyword sets, wherein the first keyword sets are related to the contents of a plurality of fields in the resume; analyzing the first keyword sets based on the target corpus to generate an resume score; generating a plurality of interview questions according to the first keyword sets and the preset question sets corresponding to the target job category, wherein the interview questions comprise a plurality of professional questions and a plurality of personality questions; wherein the is related to the interview questions; receiving a response, wherein the response is related to a response of each interview question; analyzing the response and generating an interview question score for each of the interview questions and a confidence score corresponding to each of the interview questions; and calculating an index score according to the electronic resume score, the interview question scores and the confidence scores to generate a list of matching job vacancies.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been possible for a person to mentally evaluate a user’s resume compared to a series of job postings to determine how viable they would be as a job candidate. It additionally would have possible for a person to mentally generate a series of interview questions based on factors such as a category of the job being interviewed for, an applicant’s resume, and how the applicant has been responding to the interview questions. As the claims recite determining characteristics of a user and displaying those characteristics the claims are similar to examples the courts have found to recite mental processes including: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential). Additionally, the claims recite a certain method of organizing human activity as they are directed to managing personal behavior or relationships or interactions between people. The claims are directed to this category as they recite as a whole a method of assessing a job applicant for a position to determine how well they would fit the position. An example of similar claims that the courts have determined as being an abstract idea include a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559.
Step 2A Prong 2 (Is the exception integrated into a practical application?): 
Claims 1 and 10: An adaptability job vacancies matching system, being configured to store; being connected with a user device through a network, the user device being operated by a job seeker, a transceiving interface; a storage, a job vacancies database, one recruitment unit; and a processor, being electrically connected to the transceiving interface and the storage, an electronic resume, transmitting an animation to a display interface of the user device, and the response animation.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, storing, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Therefore, the claims amount to merely a computer performing the abstract idea of evaluating a job opening and a user’s resume, then subsequently generating, sending, storing, and evaluating a series of interview questions to a job applicant. The claims are not directed towards an improvement to the computer nor to improvement of generating and displaying an animation. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-9 and 11-18 further narrow the abstract idea recited in the independent claims 1 and 10 are therefore directed towards the same abstract idea. 
Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?):  However, even if the claims included additional computing hardware such as a processor and display device used to automate the abstract idea, it is well-understood, routine, and conventional to display intractable information onto a computer for users to compare (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is clear that the claims would be well understood routine and conventional to match and evaluate job seekers with current job openings based on information such as their resume and a job opening’s description. As well as conduct interviews to evaluate job seekers to better score them on their fit for a position (see specification (Sec. Background). 19- Additionally the following court cases demonstrate the well-understood, routine and conventional nature of a computer automating the claimed abstract idea (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-9 and 11-18 further narrow the abstract idea recited in the independent claim 1 and 10 and are therefore directed towards the same abstract idea. 

The dependent claims 2-4 and 11-13 are directed towards further limiting the abstract idea of determining a plurality of job seekers that are best matched for a series of job openings based their resumes and a series of factors such as job categories.

The dependent claims 5-9 and 14-18 are directed towards further limiting the abstract idea of evaluating a series of job candidates during an interview by using a series of questions and techniques.

The dependent claims further recite the additional elements:
Claims 5 and 14: speech to text technology.
Claims 6 and 15: polygraph recognition.
However, the additional elements are directed towards merely “apply it” or applying the abstract idea to a computer or merely using a computer as a tool to perform the abstract idea. 

Therefore, claims 1-18 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley (US 2019/0392355) in view of Concordia (US 2008/0071746) further in view of Mossoba (US 2021/0035047).
Claims 1 and 10: O’Malley discloses (Claim 1) an adaptability job vacancies matching system, being connected with a user device through a network, the user device being operated by a job seeker, the adaptability job vacancies matching system comprising (Claim 10) An adaptability job vacancies matching method, being adapted for use in an electronic device, the electronic device being connected with a user device through a network, the user device being operated by a job seeker (Paragraph [0013]; [0028-0029]; applicants can easily search for relevant job openings by listing their skills, experience, etc. along with desired positions. The software system is sometimes referred to as HIRES. As used herein, the term campaign can be all types of information organized for specific purposes with instructions for delivery and tracking, and includes job recruiting, job posting, job criteria, job resources, etc. Campaigns with a message are generally directed towards a user using a transceiver, which includes but is not limited to a communication device). A transceiving interface (Paragraph [0086]; [0093]; Fig. 51, the client system is one embodiment may include a desktop computer, a personal digital assistant or cell phone, or generally any device that includes a graphical user interface and can access a network). A storage, being configured to store a plurality of corpora and a job vacancies database, wherein the corpora are related to one of a plurality of job categories, the job vacancies database comprises a plurality of job vacancies, each of the job vacancies is related to one of the job categories (Paragraph [0255-0257]; [0261-0265]; Fig. 14, a key initially for the Hires system is to populate the job database with what are generally assumed to be the most commonly posted job opening and the associated top criteria used within an industry for hiring someone for that specific job opening. The on-going data that gets collected can be routinely pulled and analyzed from existing job databases. The job category option module option is for assigning, modifying, or creating a new job category. The Job position options module is for assigning, modifying, or creating a new job position). Each of the job vacancies corresponds to a preset question set, and each of the preset question sets is generated by at least one recruitment unit (Paragraph [0147]; [0258-0260]; [0307-0317]; [0358]; Fig. 14 and 19, the test and testing tools role classification is a specific casting account role where it supplies test or testing material to the hires system. In an embodiment the PAM-MGR can set the system to simply schedule an interview with every interested job applicant, but more realistically it can request that each applicant answer a series of questions regarding their existing skills and background to pre-qualify as a candidate for the job opening. When a job posting is finished and posted the PAM-MGR creates a list of questions by using the match to build out the rules and conditions for job applicants, along with the associated relevance of each question. The match and the software questions module is for assigning criteria related to the applicant’s software expertise overall and/or relative to the job. Where for example, the match can create and/or select existing software questions related to a particular job opening for the applicant to answer. Depending on the rules and conditions established within the hires system the PAM-MGR can be allowed to go through a list of criteria to determine which criteria questions are most relevant for the current job opening). And a processor, being electrically connected to the transceiving interface and the storage and being configured to perform the following operations: receiving an electronic resume from the user device (Paragraph [0008]; [0494] a job description may request an applicant to submit a resume. An example includes ascertaining that a particular applicant has prior experience selling a particular product to a particular audience based upon his/her resume or provided materials, such as data that was pulled from another job database (such as Monster, LinkedIn, and the like)). Generating a plurality of interview questions according to the first keyword sets and the preset question sets corresponding to the target job category, wherein the interview questions comprise a plurality of professional questions and a plurality of personality questions (Paragraph [0147]; [0258-0260]; [0307]; [0439-0440]; [0493]; [0509-0520]; the testing tool supplies testing materials (e.g. questions) to the hires system. When a job posting is finished and posted, parties interested in the position will be able to click on a weblink to answer questions pre-arranged by the PAM-MGR required for applying for the specific job opening. The PAM-MGR creates the list of questions by using the match to build out the rules and conditions for job applicants. The PAM-MGR selects which questions are relevant for the job opening. The system would build a database of charts available and measurable for industry accepted vocabulary per industry category. The system may determine that an applicant has selling experience, and would determine that depending on the type of sales and match criteria, what questions should be asked. The continuums would also have a list of common keywords associated with them. For example, the continuum “great selling skills to poor selling skills” would have a list of keywords that appear in the questions relative to this particular continuum that it is associated with). And generating an interview question score for each of the interview questions and a confidence score corresponding to each of the interview questions (Paragraph [0147]; [0258-0260]; [0307]; [0439-0440]; [0493]; [0509-0520]; the testing tool supplies testing materials (e.g. questions) to the hires system. When a job posting is finished and posted, parties interested in the position will be able to click on a weblink to answer questions pre-arranged by the PAM-MGR required for applying for the specific job opening. The PAM-MGR creates the list of questions by using the match to build out the rules and conditions for job applicants. The PAM-MGR selects which questions are relevant for the job opening. The system would build a database of charts available and measurable for industry accepted vocabulary per industry category. The system may determine that an applicant has selling experience, and would determine that depending on the type of sales and match criteria, what questions should be asked. The continuums would also have a list of common keywords associated with them. For example, the continuum “great selling skills to poor selling skills” would have a list of keywords that appear in the questions relative to this particular continuum that it is associated with)
However O’Malley, does not disclose determining a target corpus based on the electronic resume, wherein the target corpus is one of the corpora, and the target corpus is related to a target job category; Analyzing the electronic resume based on the target corpus to generate a plurality of first keyword sets, wherein the first keyword sets are related to the contents of a plurality of fields in the electronic resume; analyzing the first keyword sets based on the target corpus to generate an electronic resume score; generating a plurality of interview questions according to the first keyword sets and the preset question sets corresponding to the target job category, wherein the interview questions comprise a plurality of professional questions and a plurality of personality questions, transmitting an animation to a display interface of the user device, wherein the animation is related to the interview questions; receiving a response animation from the user device, wherein the response animation is related to a response of each interview question; analyzing the response animation; and calculating an index score according to the electronic resume score, the interview question scores and the confidence scores to generate a list of matching job vacancies.
In the same field of endeavor of managing job candidates Concordia teaches determining a target corpus based on the electronic resume, wherein the target corpus is one of the corpora, and the target corpus is related to a target job category (Paragraph [0024] job seeker information is incorporated into the platform as a job seeker profile data structure. Among the data that may be included in the job seeker profile is the job seeker resume, which may contain a plurality of information regarding the job seeker. In one embodiment the resume field contains a unique identifier link. The job seeker profile may additionally include a plurality of search indices. The search indices may also be employed to compare or match a given job seeker profile with a plurality of job listings. The ratings may include job listings ratings, keyword ratings, job characteristics and fields, such as job category, and/or the like). Analyzing the electronic resume based on the target corpus to generate a plurality of first keyword sets, wherein the first keyword sets are related to the contents of a plurality of fields in the electronic resume (Paragraph [0024-0028]; [0031]; Fig. 1, job seeker information is incorporated into the platform as a job seeker profile data structure. Among the data that may be included in the job seeker profile is the job seeker resume, which may contain a plurality of information regarding the job seeker. In one embodiment the resume field contains a unique identifier link. The job seeker profile may additionally include a plurality of search indices. The search indices may also be employed to compare or match a given job seeker profile with a plurality of job listings. The ratings may include job listings ratings, keyword ratings, job characteristics and fields, such as job category, and/or the like. When a job seeker rates a job listing a set of keywords associated with that listing are queried and compared to a set of rated keywords int eh job seeker profile to determine whether or not the keywords have already been rated. The platform queries a set of job listing keywords associated with a listing. These are compared with a set of rated keywords in the job seeker profile to determine a number of elements in the intersection of the set of job listing keywords with the set of rated keywords). Analyzing the first keyword sets based on the target corpus to generate an electronic resume score (Paragraph [0024-0028]; [0031]; Fig. 1, job seeker information is incorporated into the platform as a job seeker profile data structure. Among the data that may be included in the job seeker profile is the job seeker resume, which may contain a plurality of information regarding the job seeker. In one embodiment the resume field contains a unique identifier link. The job seeker profile may additionally include a plurality of search indices. The search indices may also be employed to compare or match a given job seeker profile with a plurality of job listings. The ratings may include job listings ratings, keyword ratings, job characteristics and fields, such as job category, and/or the like. When a job seeker rates a job listing a set of keywords associated with that listing are queried and compared to a set of rated keywords int eh job seeker profile to determine whether or not the keywords have already been rated. The platform queries a set of job listing keywords associated with a listing. These are compared with a set of rated keywords in the job seeker profile to determine a number of elements in the intersection of the set of job listing keywords with the set of rated keywords). And calculating an index score according to the electronic resume score, the interview question scores and the confidence scores to generate a list of matching job vacancies (Paragraph [0024-0028]; [0031]; [0043]; [0049]; Fig. 1, job seeker information is incorporated into the platform as a job seeker profile data structure. Among the data that may be included in the job seeker profile is the job seeker resume, which may contain a plurality of information regarding the job seeker. In one embodiment the resume field contains a unique identifier link. The job seeker profile may additionally include a plurality of search indices. The search indices may also be employed to compare or match a given job seeker profile with a plurality of job listings. The ratings may include job listings ratings, keyword ratings, job characteristics and fields, such as job category, and/or the like. When a job seeker rates a job listing a set of keywords associated with that listing are queried and compared to a set of rated keywords int eh job seeker profile to determine whether or not the keywords have already been rated. The platform queries a set of job listing keywords associated with a listing. These are compared with a set of rated keywords in the job seeker profile to determine a number of elements in the intersection of the set of job listing keywords with the set of rated keywords. In one embodiment, the platform supplies job listings to a job seeker that are targeted to the seeker’s specific experience, skills, and interest).
At the time the art was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and managing the hiring process of job candidates as disclosed by O’Malley (O’Malley [0032]) with the system of determining a target corpus based on the electronic resume, wherein the target corpus is one of the corpora, and the target corpus is related to a target job category as taught by Concordia (Concordia [0004]). With the motivation of being able to handle and match a large number of job applicants to employee seekers (Concordia [0003]).
In the same field of endeavor of managing an interview of a job candidate for a position Mossoba teaches transmitting an animation to a display interface of the user device, wherein the animation is related to the interview questions (Paragraph [0002]; [0018]; [0039]; [0095]; [0109]; Figs. 1B and 6, the method may include processing the particular interviewer data and the particular interviewee data, with the trained machine learning model, to determine one or more avatars to present the interviewer. The interview platform may receive, form the user devices associated with the interviewers, interviewer data associated with the interviewer. The interviewer data may include avatars (animations) presented. In some implementations, the data identifying the interview decisions made by the interviewers may include biased interview scores for the interviews, fit scores indicating fit for jobs based on insightful answers provided during the interviews. The interview platform may modify a particular avatar based on video data. In some implementations, the interview platform may modify a particular avatar by animating the particular avatar based on video data, by matching emotions of the particular avatar with the emotions of the particular interviewee and the like). Receiving a response animation from the user device, wherein the response animation is related to a response of each interview question (Paragraph [0002]; [0018]; [0039]; [0095]; [0109]; Figs. 1B and 6, the method may include processing the particular interviewer data and the particular interviewee data, with the trained machine learning model, to determine one or more avatars to present the interviewer. The interview platform may receive, form the user devices associated with the interviewers, interviewer data associated with the interviewer. The interviewer data may include avatars (animations) presented. In some implementations, the data identifying the interview decisions made by the interviewers may include biased interview scores for the interviews, fit scores indicating fit for jobs based on insightful answers provided during the interviews. The interview platform may modify a particular avatar based on video data. In some implementations, the interview platform may modify a particular avatar by animating the particular avatar based on video data, by matching emotions of the particular avatar with the emotions of the particular interviewee and the like).  Analyzing the response animation (Paragraph [0002]; [0018]; [0039]; [0095]; [0109]; Figs. 1B and 6, the method may include processing the particular interviewer data and the particular interviewee data, with the trained machine learning model, to determine one or more avatars to present the interviewer. The interview platform may receive, form the user devices associated with the interviewers, interviewer data associated with the interviewer. The interviewer data may include avatars (animations) presented. In some implementations, the data identifying the interview decisions made by the interviewers may include biased interview scores for the interviews, fit scores indicating fit for jobs based on insightful answers provided during the interviews. The interview platform may modify a particular avatar based on video data. In some implementations, the interview platform may modify a particular avatar by animating the particular avatar based on video data, by matching emotions of the particular avatar with the emotions of the particular interviewee and the like).
At the time the art was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and managing the hiring process of job candidates as disclosed by O’Malley (O’Malley [0032]) with the system of transmitting an animation to a display interface of the user device, wherein the animation is related to the interview questions as taught by Mossoba (Mossoba [0095]). With the motivation of being able to remove bias from the hiring process (Mossoba [0001]).
Claims 2 and 11: Modified O’Malley discloses the adaptability job vacancies matching system as per Claim 1 and the adaptability job vacancies matching method as per claim 10. However, O’Malley does not disclose wherein determining the target corpus comprises the following operations: generating a plurality of recommended job categories to the user device based on the electronic resume; receiving the target job category from the user device, wherein the target job category is one of the recommended job categories; and determining the target corpus based on the target job category.
In the same field of endeavor of managing job candidates Concordia teaches wherein determining the target corpus comprises the following operations: generating a plurality of recommended job categories to the user device based on the electronic resume; receiving the target job category from the user device, wherein the target job category is one of the recommended job categories; and determining the target corpus based on the target job category (Paragraph [0024-0028]; [0031]; [0043]; [0049]; [0089]; Fig. 1, job seeker information is incorporated into the platform as a job seeker profile data structure. Among the data that may be included in the job seeker profile is the job seeker resume, which may contain a plurality of information regarding the job seeker. In one embodiment the resume field contains a unique identifier link. The job seeker profile may additionally include a plurality of search indices. The search indices may also be employed to compare or match a given job seeker profile with a plurality of job listings. The ratings may include job listings ratings, keyword ratings, job characteristics and fields, such as job category, and/or the like. When a job seeker rates a job listing a set of keywords associated with that listing are queried and compared to a set of rated keywords in thw job seeker profile to determine whether or not the keywords have already been rated. The platform queries a set of job listing keywords associated with a listing. These are compared with a set of rated keywords in the job seeker profile to determine a number of elements in the intersection of the set of job listing keywords with the set of rated keywords. In one embodiment, the platform supplies job listings to a job seeker that are targeted to the seeker’s specific experience, skills, and interest).
At the time the art was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and managing the hiring process of job candidates as disclosed by O’Malley (O’Malley [0032]) with the system of determining a target corpus based on the electronic resume, wherein the target corpus is one of the corpora, and the target corpus is related to a target job category as taught by Concordia (Concordia [0004]). With the motivation of being able to handle and match a large number of job applicants to employee seekers (Concordia [0003]).
Claims 3 and 12: Modified O’Malley discloses the adaptability job vacancies matching system as per Claim 1 and the adaptability job vacancies matching method as per claim 10. However, O’Malley does not disclose wherein analyzing the electronic resume comprises the following operations: performing word-segmenting processing on the content of each field in the electronic resume to generate a word-segmenting result for the content of each field; and performing keyword extraction on the word-segmenting result through the target corpus to generate the first keyword sets.
In the same field of endeavor of managing job candidates Concordia teaches wherein analyzing the electronic resume comprises the following operations: performing word-segmenting processing on the content of each field in the electronic resume to generate a word-segmenting result for the content of each field; and performing keyword extraction on the word-segmenting result through the target corpus to generate the first keyword sets (Paragraph [0024-0028]; [0031]; [0043]; [0049]; Fig. 1, job seeker information is incorporated into the platform as a job seeker profile data structure. Among the data that may be included in the job seeker profile is the job seeker resume, which may contain a plurality of information regarding the job seeker. In one embodiment the resume field contains a unique identifier link. The job seeker profile may additionally include a plurality of search indices. The search indices may also be employed to compare or match a given job seeker profile with a plurality of job listings. The ratings may include job listings ratings, keyword ratings, job characteristics and fields, such as job category, and/or the like. When a job seeker rates a job listing a set of keywords associated with that listing are queried and compared to a set of rated keywords int eh job seeker profile to determine whether or not the keywords have already been rated. The platform queries a set of job listing keywords associated with a listing. These are compared with a set of rated keywords in the job seeker profile to determine a number of elements in the intersection of the set of job listing keywords with the set of rated keywords. In one embodiment, the platform supplies job listings to a job seeker that are targeted to the seeker’s specific experience, skills, and interest).
At the time the art was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and managing the hiring process of job candidates as disclosed by O’Malley (O’Malley [0032]) with the system of determining a target corpus based on the electronic resume, wherein the target corpus is one of the corpora, and the target corpus is related to a target job category as taught by Concordia (Concordia [0004]). With the motivation of being able to handle and match a large number of job applicants to employee seekers (Concordia [0003]).
Claims 4 and 13: Modified O’Malley discloses the adaptability job vacancies matching system as per Claim 1 and the adaptability job vacancies matching method as per claim 10. However, O’Malley does not disclose wherein analyzing the first keyword sets comprises the following operation: performing keyword comparison on the first keyword sets through the target corpus to generate the electronic resume score.
In the same field of endeavor of managing job candidates Concordia teaches wherein analyzing the first keyword sets comprises the following operation: performing keyword comparison on the first keyword sets through the target corpus to generate the electronic resume score (Paragraph [0024-0028]; [0031]; [0043]; [0049]; Fig. 1, job seeker information is incorporated into the platform as a job seeker profile data structure. Among the data that may be included in the job seeker profile is the job seeker resume, which may contain a plurality of information regarding the job seeker. In one embodiment the resume field contains a unique identifier link. The job seeker profile may additionally include a plurality of search indices. The search indices may also be employed to compare or match a given job seeker profile with a plurality of job listings. The ratings may include job listings ratings, keyword ratings, job characteristics and fields, such as job category, and/or the like. When a job seeker rates a job listing a set of keywords associated with that listing are queried and compared to a set of rated keywords int eh job seeker profile to determine whether or not the keywords have already been rated. The platform queries a set of job listing keywords associated with a listing. These are compared with a set of rated keywords in the job seeker profile to determine a number of elements in the intersection of the set of job listing keywords with the set of rated keywords. In one embodiment, the platform supplies job listings to a job seeker that are targeted to the seeker’s specific experience, skills, and interest).
At the time the art was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and managing the hiring process of job candidates as disclosed by O’Malley (O’Malley [0032]) with the system of determining a target corpus based on the electronic resume, wherein the target corpus is one of the corpora, and the target corpus is related to a target job category as taught by Concordia (Concordia [0004]). With the motivation of being able to handle and match a large number of job applicants to employee seekers (Concordia [0003]).
Claims 5 and 14: Modified O’Malley discloses the adaptability job vacancies matching system as per Claim 1 and the adaptability job vacancies matching method as per claim 10. O’Malley does further discloses wherein generating each of the interview question scores comprises the following operations; performing word-segmenting processing on the text contents to generate a word-segmenting result corresponding to each of the interview questions; performing keyword extraction on each of the word-segmenting results through the target corpus to generate a second keyword set corresponding to each of the interview questions; and performing keyword comparison on each of the second keyword sets through the target corpus to generate each of the interview question scores for each of the interview questions (Paragraph [0147]; [0258-0260]; [0307]; [0439-0440]; [0493]; [0509-0520]; the testing tool supplies testing materials (e.g. questions) to the hires system. When a job posting is finished and posted, parties interested in the position will be able to click on a weblink to answer questions pre-arranged by the PAM-MGR required for applying for the specific job opening. The PAM-MGR creates the list of questions by using the match to build out the rules and conditions for job applicants. The PAM-MGR selects which questions are relevant for the job opening. The system would build a database of charts available and measurable for industry accepted vocabulary per industry category. The system may determine that an applicant has selling experience, and would determine that depending on the type of sales and match criteria, what questions should be asked. The continuums would also have a list of common keywords associated with them. For example, the continuum “great selling skills to poor selling skills” would have a list of keywords that appear in the questions relative to this particular continuum that it is associated with).
However, O’Malley does not disclose generating a text content for each of the interview questions from the response animation through a Speech to Text technology.
In the same field of endeavor of managing an interview of a job candidate for a position Mossoba teaches generating a text content for each of the interview questions from the response animation through a Speech to Text technology (Paragraph [0039]; Fig. 1F, in some implementations the interview platform may modify voice data by generating a new voice (e.g. via voice to text conversation and then text to voice conversation).
At the time the art was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and managing the hiring process of job candidates as disclosed by O’Malley (O’Malley [0032]) with the system of generating a text content for each of the interview questions from the response animation through a Speech to Text technology as taught by Mossoba (Mossoba [0039]). With the motivation of being able to remove bias from the hiring process (Mossoba [0001]).
Claims 7 and 16: Modified O’Malley discloses the adaptability job vacancies matching system as per Claim 1 and the adaptability job vacancies matching method as per claim 10. O’Malley further discloses wherein the interview question scores and the electronic resume score comprise a learning experience index, a skill index and a personality trait index (Paragraph [0147]; [0258-0260]; [0307]; [0439-0440]; [0471]; [0493]; [0509-0520]; [0530]; Fig. 18, the testing tool supplies testing materials (e.g. questions) to the hires system. When a job posting is finished and posted, parties interested in the position will be able to click on a weblink to answer questions pre-arranged by the PAM-MGR required for applying for the specific job opening. The PAM-MGR creates the list of questions by using the match to build out the rules and conditions for job applicants. The PAM-MGR selects which questions are relevant for the job opening. The system would build a database of charts available and measurable for industry accepted vocabulary per industry category. The system may determine that an applicant has selling experience, and would determine that depending on the type of sales and match criteria, what questions should be asked. The continuums would also have a list of common keywords associated with them. For example, the continuum “great selling skills to poor selling skills” would have a list of keywords that appear in the questions relative to this particular continuum that it is associated with. A value score could be created by a number of means, including either a value score that could be created and assigned by a need MGR. The value score could come from an existing database containing a star rating system where, say five stars is considered the best. There could be a continuum to grade and/or score a particular applicant on his/her overall performance on a particular survey, text, and/or interview, with feedback).
Claims 8 and 17: Modified O’Malley discloses the adaptability job vacancies matching system as per Claim 1 and the adaptability job vacancies matching method as per claim 10. However, O’Malley does not disclose wherein the processor further generates a recommendation list for the recruitment unit according to the index score.
In the same field of endeavor of managing job candidates Concordia teaches wherein the processor further generates a recommendation list for the recruitment unit according to the index score (Paragraph [0024-0028]; [0031]; [0043]; [0049]; Fig. 1, job seeker information is incorporated into the platform as a job seeker profile data structure. Among the data that may be included in the job seeker profile is the job seeker resume, which may contain a plurality of information regarding the job seeker. In one embodiment the resume field contains a unique identifier link. The job seeker profile may additionally include a plurality of search indices. The search indices may also be employed to compare or match a given job seeker profile with a plurality of job listings. The ratings may include job listings ratings, keyword ratings, job characteristics and fields, such as job category, and/or the like. When a job seeker rates a job listing a set of keywords associated with that listing are queried and compared to a set of rated keywords int eh job seeker profile to determine whether or not the keywords have already been rated. The platform queries a set of job listing keywords associated with a listing. These are compared with a set of rated keywords in the job seeker profile to determine a number of elements in the intersection of the set of job listing keywords with the set of rated keywords. In one embodiment, the platform supplies job listings to a job seeker that are targeted to the seeker’s specific experience, skills, and interest).
At the time the art was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and managing the hiring process of job candidates as disclosed by O’Malley (O’Malley [0032]) with the system of determining a target corpus based on the electronic resume, wherein the target corpus is one of the corpora, and the target corpus is related to a target job category as taught by Concordia (Concordia [0004]). With the motivation of being able to handle and match a large number of job applicants to employee seekers (Concordia [0003]).
Claims 9 and 18: Modified O’Malley discloses the adaptability job vacancies matching system as per Claim 1 and the adaptability job vacancies matching method as per claim 10. O’Malley further discloses wherein the processor further generates a placement analysis to the user device according to the index score, wherein the placement analysis is related to the electronic resume score, the interview question scores and the confidence scores (Paragraph [0147]; [0258-0260]; [0307]; [0384]; [0439-0440]; [0493]; [0509-0520]; [0530]; the testing tool supplies testing materials (e.g. questions) to the hires system. When a job posting is finished and posted, parties interested in the position will be able to click on a weblink to answer questions pre-arranged by the PAM-MGR required for applying for the specific job opening. The PAM-MGR creates the list of questions by using the match to build out the rules and conditions for job applicants. The PAM-MGR selects which questions are relevant for the job opening. The system would build a database of charts available and measurable for industry accepted vocabulary per industry category. The system may determine that an applicant has selling experience, and would determine that depending on the type of sales and match criteria, what questions should be asked. The continuums would also have a list of common keywords associated with them. For example, the continuum “great selling skills to poor selling skills” would have a list of keywords that appear in the questions relative to this particular continuum that it is associated with. A value score could be created by a number of means, including either a value score that could be created and assigned by a need MGR. The value score could come from an existing database containing a star rating system where, say five stars is considered the best. There could be a continuum to grade and/or score a particular applicant on his/her overall performance on a particular survey, text, and/or interview, with feedback).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley (US 2019/0392355) in view of Concordia (US 2008/0071746) further in view of Mossoba (US 2021/0035047) even further in view of Rotimi (US 2017/0039523).
Claims 6 and 15: Modified O’Malley discloses the adaptability job vacancies matching system as per Claim 1 and the adaptability job vacancies matching method as per claim 10. However, O’Malley does not disclose wherein generating the confidence score corresponding to each of the interview questions comprises the following operation: performing polygraph recognition for each interview question of the response animation to generate the confidence score corresponding to the interview question, wherein the polygraph recognition comprises a behavior analysis and a speech analysis.
In the same field of endeavor of managing conducting an interview of a candidate for a position Rotimi teaches wherein generating the confidence score corresponding to each of the interview questions comprises the following operation: performing polygraph recognition for each interview question of the response animation to generate the confidence score corresponding to the interview question, wherein the polygraph recognition comprises a behavior analysis and a speech analysis (Paragraph [0024-0025] one or more biomonitoring techniques may be used in accordance with the interview application. The web-cam may be equipped with a retinal scanner to verify the identity of the interviewee prior to the interview. Certain biometric techniques used in lie detection may be applied to determine the dispositions of the interviewee. Further software application may be integrated that analyses and interprets human emotions. The software may use a set of vocal parameters that correlate with human emotions and to identify deceptive intentions in interview situations extrapolating to real-life situations).
At the time the art was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and managing the hiring process of job candidates as disclosed by O’Malley (O’Malley [0032]) with the system of wherein generating the confidence score corresponding to each of the interview questions comprises the following operation: performing polygraph recognition for each interview question of the response animation to generate the confidence score corresponding to the interview question, wherein the polygraph recognition comprises a behavior analysis and a speech analysis as taught by Rotimi (Rotimi [0024]). With the motivation of being able to more effectively qualify job candidates (Rotimi [0003]).
Therefore, claims 1-18 are rejected under U.S.C. 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Shaw (US 2021/0334728) Assessment system and method.
Danson (US 2015/0046357) Systems and methods for evaluating job candidates.
Lawton (US 2002/0080187) Enhanced method and systems for category selection.
Kuhn (US 2019/0130512) System and method for pre- and post-hiring leadership development.
Clines (US 2019/0295040) ENC system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629       


/RICHARD W. CRANDALL/Examiner, Art Unit 3689